Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Introduction

1. 	This communication is in response to the Applicants’ amendment dated April 21, 2022. Claims 20 and 22-69 of the application are pending. This office action is made non-final.

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 20 and 22-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, an abstract idea without significantly more.  

3.1	Claim 20 is directed to:
A non-transitory storage medium comprising program instructions …:
receiving data regarding a drilling operation of a well;
calculating values of mechanical specific energy (MSE) from the received data;
categorizing the MSE values into a plurality of groups according to different ranges of MSE values;
creating a geomechanical model … of the well based at least in part on the calculated MSE values subsequent to categorizing the MSE values, … charting groups to which the MSE values are categorized in succession relative to locations along the drilled well …; and
demarcating subsets of the geomechanical model at boundaries of neighboring groups … and such that lengths of the subsets correspond to sections of the drilled well having lengths between 100 feet and 500 feet of the drilled well;
determining one or more parameters of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters.

Step 1 analysis
Claim 20 is directed to a non-transitory storage medium comprising program instructions …:
receiving data regarding a drilling operation of a well;
calculating values of mechanical specific energy (MSE) from the received data;
categorizing the MSE values into a plurality of groups according to different ranges of MSE values;
creating a geomechanical model … of the well based at least in part on the calculated MSE values subsequent to categorizing the MSE values, … charting groups to which the MSE values are categorized in succession relative to locations along the drilled well …; and
demarcating subsets of the geomechanical model at boundaries of neighboring groups … and such that lengths of the subsets correspond to sections of the drilled well having lengths between 100 feet and 500 feet of the drilled well;
determining one or more parameters of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters. 

Therefore, it belongs to the category of “manufacture” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 20, the process of “calculating values of mechanical specific energy (MSE) from the received data” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts but for generic computer components.  That is, other than reciting “non-transitory storage medium comprising program instructions which are executable by a processor”, nothing in the claim preclude the “calculating values of mechanical specific energy (MSE) from the received data” step from practically being performed using mathematical concepts. For example, but for the “non-transitory storage medium comprising program instructions which are executable by a processor” language, the claim encompasses the user “calculating values of mechanical specific energy (MSE) from the received data” using mathematical concepts. 
In claim 20, the process of “categorizing the MSE values into a plurality of groups according to different ranges of MSE values” is recited at a high level of generality such that it could be practically performed in the human mind.  As shown in Figs. 4-8 of the application, this involves dividing the MSE values into ranges. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “categorizing the MSE values into a plurality of groups according to different ranges of MSE values” limitation falls under the category of a mental process in that a person could categorize the MSE values into a plurality of groups according to different ranges of MSE values.  
 In claim 20, the process of “determining one or more parameters of a well completion design for the drilled well from the geomechanical model” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining one or more parameters of a well completion design for the drilled well from the geomechanical model” limitation falls under the category of a mental process in that a person could determine one or more parameters of a well completion design for the drilled well from the geomechanical model.  
In claim 20, the process of “creating the well completion design with the one or more parameters” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves creating the well completion design using the parameters selected based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “creating the well completion design with the one or more parameters” limitation falls under the category of a mental process in that a person could create the well completion design with the one or more parameters.  

Accordingly, the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “non-transitory storage medium comprising program instructions which are executable by a processor”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The step of “receiving data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood.  The step of “creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values … charting groups to which the MSE values are categorized in succession relative to locations along the drilled well which are associated with the MSE values” constitutes data presentation and display and represents an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood. The step of “demarcating subsets of the geomechanical model at boundaries of neighboring groups to which the MSE values are categorized …” constitutes data presentation and display and represents an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood.

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a non-transitory storage medium comprising program instructions which are executable by a processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)).  The step of “receiving data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood. The step of “creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values … charting groups to which the MSE values are categorized in succession relative to locations along the drilled well which are associated with the MSE values” constitutes data presentation and display and represents an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood. The step of “demarcating subsets of the geomechanical model at boundaries of neighboring groups to which the MSE values are categorized …” constitutes data presentation and display and represents an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood. Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

3.2	Dependent claims 22-30, recite the abstract ideas of:
(claim 22) individually analyzing the charted groups of each of the different demarcated subsets (a mental process in that a person could mentally individually analyze the charted groups (analyze the MSE ranges) of each of the different demarcated subsets);
(claim 23) designating locations of perforation clusters along one or more of the demarcated subsets, wherein at least some of designated locations are arranged along a portion of a demarcated subset having associated MSE values of the same group (a mental process in that a person could mentally designate locations of perforation clusters along one or more of the demarcated subsets …); 
(claim 24) the different ranges of MSE values represent different facies of rock [data description, a mental process], … delineating fracking stages at positions along the geomechanical model corresponding to boundaries of neighboring facies (data presentation, considered to be an abstract idea);
(claim 25) the different ranges of MSE values represent different facies of rock [data description, a mental process], … designating a number of perforation clusters for each of one or more of the demarcated subsets, wherein the designated number for at least one of the one or more demarcated subsets is based on … (a mental process in that a person could mentally designate a number of perforation clusters for each of one or more of the demarcated subsets);
 (claim 26) the different ranges of MSE values represent different facies of rock [data description, a mental process], …  delineating one or more fracking stages along the geomechanical model (data presentation, considered to be an abstract idea);
identifying a single facie in one of the fracking stages in which perforation clusters are designated (a mental process in that a person could mentally identify a single facie in one of the fracking stages in which perforation clusters are designated);
defining one or more parameters of a fracking operation for the one fracking stage based on the range of MSE values associated with the identified facie (a mental process in that a person could mentally define one or more parameters of a fracking operation for the one fracking stage …); and
conducting the steps of identifying a single facie (a mental process in that a person could mentally identify a single facie) and defining one or more parameters of a fracking operation for other fracking stages of the one or more fracking stages (a mental process in that a person could mentally define one or more parameters of a fracking operation for other fracking stages);
(claim 27) amending and/or removing at least some of the received data that correlates to distortions of the received data which are not related to geomechanical properties of rock drilled in the well (a mental process in that a person could mentally amend and/or remove at least some of the received data), … calculating the MSE values with the received data subsequent to amending and/or removing at least some of the received data… (calculating the MSE values is computing parameters. This concept is associated with the “Mathematical Concepts” grouping and is considered to be an abstract idea).
 (claim 28) the received data comprises:
first data for variables used to calculate the MSE values [data description, considered to be an abstract idea]; and
second data which does not include variables of the calculated MSE values [data description, considered to be an abstract idea], and
… amending at least some of the first data with respect to the second data prior to calculating the MSE values (a mental process in that a person could mentally amend at least some of the first data with respect to the second data).
 (claim 29) the received data comprises auxiliary data which does not include variables of the calculated MSE values [data description, considered to be an abstract idea], and … amending the geomechanical model with respect to the auxiliary data prior to demarcating subsets of the geomechanical model (data presentation, considered to be an abstract idea).
(claim 30) the well is a production well [data description, considered a mental process], wherein the geomechanical model comprises delineated parameters for recompletion of the production well [data display, considered to be an abstract idea], and … creating the geomechanical model based at least in part on the calculated MSE values and locations of perforation clusters created during an initial well completion of the production well (This involves marking the computed MSE values on an layout of the wellbore, e.g. a horizontal well, marking the MSE ranges on the layout and coloring the ranges with different colors so one can easily identify the MSE ranges. This is data presentation, considered to be an abstract idea).

These claims deal with ineligible abstract ideas (mental processes and mathematical concepts) and do not amount to significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

3.3	Claim 31 is directed to:
A non-transitory storage medium comprising program instructions …:
receiving data regarding a drilling operation of a well;
analyzing the received data to identify distortions among the data which are not related to geomechanical properties of rock drilled in the well;
amending and/or removing at least some of the received data that correlates to distortions;
calculating values of mechanical specific energy (MSE) with the received data subsequent to amending and/or removing at least some of the received data;
creating a geomechanical model of the well based at least in part on the calculated MSE values; and
determining one or more parameters for different segments of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters.

Step 1 analysis
Claim 31 is directed to a non-transitory storage medium comprising program instructions …:
receiving data regarding a drilling operation of a well;
analyzing the received data to identify distortions among the data …;
amending and/or removing at least some of the received data that correlates to distortions;
calculating values of mechanical specific energy (MSE) with the received data …;
creating a geomechanical model of the well based at least in part on the calculated MSE values; and
determining one or more parameters for different segments of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters. Therefore, it belongs to the category of “manufacture” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 31, the process of “analyzing the received data to identify distortions among the data …” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “analyzing the received data to identify distortions among the data …” limitation falls under the category of a mental process in that a person could analyze the received data to identify distortions among the data ….  
In claim 31, the process of “amending and/or removing at least some of the received data that correlates to distortions” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “amending and/or removing at least some of the received data that correlates to distortions” limitation falls under the category of a mental process in that a person could amend and/or remove at least some of the received data that correlates to distortions.  
In claim 31, the process of “calculating values of mechanical specific energy (MSE) from the received data …” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts but for generic computer components.  That is, other than reciting “non-transitory storage medium comprising program instructions which are executable by a processor”, nothing in the claim preclude the “calculating values of mechanical specific energy (MSE) from the received data …” step from practically being performed using mathematical concepts. For example, but for the “non-transitory storage medium comprising program instructions which are executable by a processor” language, the claim encompasses the user “calculating values of mechanical specific energy (MSE) from the received data …” using mathematical concepts. 
In claim 31, the process of “determining one or more parameters for different segments of a well completion design for the drilled well from the geomechanical model” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining one or more parameters for different segments of a well completion design for the drilled well from the geomechanical model” limitation falls under the category of a mental process in that a person could determining one or more parameters for different segments of a well completion design for the drilled well from the geomechanical model.  
In claim 31, the process of “creating the well completion design with the one or more parameters” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves creating the well completion design using the parameters selected based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application.. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “creating the well completion design with the one or more parameters” limitation falls under the category of a mental process in that a person could create the well completion design with the one or more parameters.  

Accordingly the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “non-transitory storage medium comprising program instructions which are executable by a processor”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The step of “receiving data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood.  The step of “creating a geomechanical model of the well based at least in part on the calculated MSE values” constitutes data presentation and display, an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood..  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a non-transitory storage medium comprising program instructions which are executable by a processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)).  The step of “receiving data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood. The step of “creating a geomechanical model of the well based at least in part on the calculated MSE values” constitutes data presentation and display, an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood.. Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

3.4	Dependent claims 32-40, recite the abstract ideas of:
(Claim 32) … categorizing the MSE values into a plurality of groups according to different ranges of MSE values prior to creating the geomechanical model (As shown in Figs. 4-8 of the application, this involves dividing the MSE values into ranges. This is a mental process in that a person could mentally categorize the MSE values into a plurality of groups according to different ranges of MSE values), … charting groups to which the MSE values are categorized in succession relative to locations along the portion of the drilled well which are associated with the MSE values (This involves marking the computed MSE values on an layout of the wellbore, e.g. a horizontal well, marking the MSE ranges on the layout and coloring the ranges with different colors so one can easily identify the MSE ranges. This is data presentation and display, an insignificant extra-solution activity);
(Claim 33) demarcating subsets of the geomechanical model to respectively correspond to different sections along the drilled well (This is data presentation and display, an insignificant extra-solution activity); and
determining one or more parameters of the well completion design for each of the different sections by individually analyzing the charted groups of each of the different subsets  (This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components. );
 (Claim 34) demarcating subsets of the geomechanical model (This is data presentation and display, an insignificant extra-solution activity);
designating locations of perforation clusters along one or more of the demarcated subsets, wherein at least some of designated locations are arranged along a portion of a demarcated subset having associated MSE values of the same group (a mental process in that a person could mentally designate locations of perforation clusters along one or more of the demarcated subsets); 
(Claim 35) the different ranges of MSE values represent different facies of rock [data description, a mental process];
delineating fracking stages at positions along the geomechanical model corresponding to boundaries of neighboring facies (This is data presentation and display, an insignificant extra-solution activity);
(Claim 36) the different ranges of MSE values represent different facies of rock [data description, a mental process];
demarcating subsets of the geomechanical model (This is data presentation and display, an insignificant extra-solution activity);
designating a number of perforation clusters for one or more of the demarcated subsets, wherein the designated number for at least one of the one or more demarcated subsets is based on a composite length of one or more particular facies within the respective demarcated subset and/or geomechanical properties of the one or more particular facies (a mental process in that a person could mentally designate a number of perforation clusters for one or more of the demarcated subsets);
 (Claim 37) the different ranges of MSE values represent different facies of rock [data description, a mental process];
delineating fracking stages at positions along the geomechanical model (This is data presentation and display, an insignificant extra-solution activity);
identifying a single facie in one of the fracking stages in which perforation clusters are designated (a mental process in that a person could mentally identify a single facie in one of the fracking stages in which perforation clusters are designated);
defining one or more parameters of a fracking operation for the one fracking stage based on the range of MSE values associated with the identified facie (a mental process in that a person could mentally define one or more parameters of a fracking operation for the one fracking stage based on the range of MSE values associated with the identified facie);
conducting the steps of identifying a single facie and defining one or more parameters of a fracking operation for other fracking stages of the one or more fracking stages (a mental process in that a person could mentally conduct the steps of identifying a single facie and defining one or more parameters of a fracking operation for other fracking stages of the one or more fracking stages);
 (Claim 38) The claim limitations in this claim correspond to those in claim 28. See the analysis in claim 28.
(Claim 39) the received data comprises auxiliary data which does not include variables of the calculated MSE values [data description, considered to be an abstract idea], and … amending the geomechanical model with respect to the auxiliary data prior to determining the one or more parameters for different segments of the well completion design (a mental process in that a person could mentally amend the geomechanical model with respect to the auxiliary data).
 (Claim 40) The claim limitations in this claim correspond to those in claim 30. See the analysis in claim 30.

These claims are associated with the “Mental Process” and mathematical operations grouping and do not amount to significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

3.5	Claim 41 is directed to:
A non-transitory storage medium comprising program instructions …:
receiving data regarding a drilling operation of a well, wherein the received data comprises:
first data for variables used to calculate the MSE values; and
second data which does not include variables of the calculated MSE values;
amending at least some of the first data with respect to the second data;
calculating values of mechanical specific energy (MSE) from the received data subsequent to amending at least some of the first data;
creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values; and
determining one or more parameters of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters.

Step 1 analysis
Claim 41 is directed to a non-transitory storage medium comprising program instructions …:
receiving data regarding a drilling operation of a well, wherein the received data comprises:
first data for variables used to calculate the MSE values; and
second data which does not include variables of the calculated MSE values;
amending at least some of the first data with respect to the second data;
calculating values of mechanical specific energy (MSE) from the received data subsequent to amending at least some of the first data;
creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values; and
determining one or more parameters of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters.
. Therefore, it belongs to the category of “manufacture” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 41, the process of “amending at least some of the first data with respect to the second data” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “amending at least some of the first data with respect to the second data” limitation falls under the category of a mental process in that a person could mentally amend at least some of the first data with respect to the second data.  
In claim 41, the process of “calculating values of mechanical specific energy (MSE) from the received data subsequent to amending at least some of the first data” limitation, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts but for generic computer components.  That is, other than reciting “non-transitory storage medium comprising program instructions which are executable by a processor”, nothing in the claim preclude the “calculating values of mechanical specific energy (MSE) from the received data subsequent to amending at least some of the first data” step from practically being performed using mathematical concepts. For example, but for the “non-transitory storage medium comprising program instructions which are executable by a processor” language, the claim encompasses the user “calculating values of mechanical specific energy (MSE) from the received data subsequent to amending at least some of the first data” using mathematical concepts. 
In claim 41, the process of “determining one or more parameters of a well completion design for the drilled well from the geomechanical model” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining one or more parameters of a well completion design for the drilled well from the geomechanical model” limitation falls under the category of a mental process in that a person could determine one or more parameters of a well completion design for the drilled well from the geomechanical model.  
In claim 41, the process of “creating the well completion design with the one or more parameters” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves creating the well completion design using the parameters selected based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “creating the well completion design with the one or more parameters” limitation falls under the category of a mental process in that a person could create the well completion design with the one or more parameters.  

Accordingly, the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of “non-transitory storage medium comprising program instructions which are executable by a processor”.  These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic component (MPEP 2106.05(f)).  The step of “receiving data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g).  The step of “creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values” constitutes data presentation and display and represents an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood..  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of “a non-transitory storage medium comprising program instructions which are executable by a processor” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)).  The step of “receiving data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood. The step of “creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values” constitutes data presentation and display and represents an insignificant extra-solution activity (see MPEP 2106.05(g), and data presentation and display on charts is well understood.  Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

3.6	Dependent claims 42-50, recite the abstract ideas of:
(Claim 42) The claim limitations in this claim correspond to those in claim 32. See the analysis in claim 32.
(Claim 43) The claim limitations in this claim correspond to those in claim 33. See the analysis in claim 33.
 (Claim 44) demarcating segments along the geomechanical model (This is data presentation and display, an insignificant extra-solution activity);
designating locations of perforation clusters along one or more of the segments, wherein at least some of designated locations along at least one of the one or more segments correspond to one or more portions of a section of the drilled well which have associated MSE values of the same group (a mental process in that a person could mentally designate locations of perforation clusters along one or more of the segments); 
(Claim 45) the different ranges of MSE values represent different facies of rock [data description, a mental process];
delineating fracking stages at positions along the geomechanical model corresponding to boundaries of neighboring facies (This is data presentation and display, an insignificant extra-solution activity);
(Claim 46) the different ranges of MSE values represent different facies of rock [data description, a mental process];
demarcating segments along the geomechanical model (This is data presentation and display, an insignificant extra-solution activity);
designating a number of perforation clusters for one or more of the segments, wherein the designated number for at least one of the one or more segments is based on a composite length of one or more particular facies within the respective segment and/or geomechanical properties of the one or more particular facies (a mental process in that a person could mentally designate a number of perforation clusters for one or more of the segments);
 (Claim 47) The claim limitations in this claim correspond to those in claim 37. See the analysis in claim 37.
 (Claim 48) The claim limitations in this claim correspond to those in claim 27. See the analysis in claim 27.
 (Claim 49) amending the geomechanical model with respect to the second data prior to determining the one or more parameters of the well completion design (a mental process in that a person could mentally amend the geomechanical model with respect to the second data).
 (Claim 50) The claim limitations in this claim correspond to those in claim 30. See the analysis in claim 30.

These claims are associated with the “Mental Process” and mathematical operations grouping and do not amount to significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

3.7	Claim 51 is directed to:
A method, comprising:
acquiring values of mechanical specific energy (MSE) for at least a portion of a drilled well; and
determining one or more parameters of a well completion design for the drilled well based on the MSE values; and
creating the well completion design with the one or more parameters.

Step 1 analysis
Claim 20 is directed to a method, comprising:
acquiring values of mechanical specific energy (MSE) for at least a portion of a drilled well; and
determining one or more parameters of a well completion design for the drilled well based on the MSE values; and
creating the well completion design with the one or more parameters. 

Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 51, the process of “determining one or more parameters of a well completion design for the drilled well based on the MSE values” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “determining one or more parameters of a well completion design for the drilled well based on the MSE values” limitation falls under the category of a mental process in that a person could determine one or more parameters of a well completion design for the drilled well based on the MSE values.  
In claim 51, the process of “creating the well completion design with the one or more parameters” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves creating the well completion design using the parameters selected based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components.  The “creating the well completion design with the one or more parameters” limitation falls under the category of a mental process in that a person could create the well completion design with the one or more parameters.  

Accordingly, the claims recite an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  The step of “acquiring values of mechanical specific energy (MSE) for at least a portion of a drilled well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood.  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the step of “acquiring values of mechanical specific energy (MSE) for at least a portion of a drilled well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood. Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

3.8	Dependent claims 52-63, recite the abstract ideas of:
(Claim 52) the step of determining the one or more parameters comprises:
individually analyzing different subsets of the acquired MSE values that respectively correspond to different sections of the drilled well (a mental process in that a person could mentally individually analyze different subsets of the acquired MSE values that respectively correspond to different sections of the drilled well); and 
determining one or more parameters of the well completion design for each of the different sections based on the individualized analysis (This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. This is a mental process in that a person could mentally determine one or more parameters of the well completion design for each of the different sections based on the individualized analysis);
(Claim 53) the step of determining the one or more parameters of the well completion design for each of the different sections comprises:
demarcating segments of the well completion design to respectively correspond to the different sections along the portion of the drilled well (This involves marking the computed MSE values on an layout of the wellbore, e.g. a horizontal well, marking the segments based on the MSE ranges on the layout, identifying different sections along the portion of the drilled well and coloring the different sections with different colors so one can easily identify the different sections. This is data presentation and display, an insignificant extra-solution activity); and 
designating locations of perforation clusters along one or more of the segments (a mental process in that a person could mentally designate locations of perforation clusters along one or more of the segments), wherein at least some of designated locations along at least one of the one or more segments correspond to one or more portions of a section of the drilled well which have associated MSE values within a set range of each other (layout description using data description, an insignificant extra-solution activity);
(Claim 54) the demarcated segments are fracking stages (data description, an insignificant extra-solution activity);
(Claim 55) the step of determining the one or more parameters further comprises amending the demarcation of the fracking stages subsequent to designating the locations of perforation clusters (This is data presentation and display, an insignificant extra-solution activity);
(Claim 56) categorizing the MSE values into a plurality of groups according to different ranges of MSE values (As shown in Figs. 4-8 of the application, this involves dividing the MSE values into ranges. a mental process in that a person could mentally categorize the MSE values into a plurality of groups according to different ranges of MSE values), and 
mapping groups to which the MSE values are categorized with locations along the portion of the drilled well which are associated with the MSE values prior to the step of determining the one more parameters of the well completion design (This involves marking the computed MSE values on an layout of the wellbore, e.g. a horizontal well, marking the MSE ranges on the layout and coloring the ranges with different colors so one can easily identify the MSE ranges. This is data presentation and display, an insignificant extra-solution activity);
(Claim 57) The claim limitations in this claim correspond to those in claim 24. See the analysis in claim 24.
(Claim 58) the different ranges of MSE values represent different facies of rock (data description, a mental process), and wherein the step of determining the one or more parameters of the well completion design comprises: demarcating segments of the well completion design to respectively correspond to the different sections along the portion of the drilled well (This is data presentation and display, an insignificant extra-solution activity); and
designating a number of perforation clusters for one or more of the segments (a mental process in that a person could mentally designate a number of perforation clusters for one or more of the segments), wherein the designated number for at least one of the one or more segments is based on a composite length of one or more particular facies within the respective segment and/or geomechanical properties of the one or more particular facies [data description, considered to be a mental process];
(Claim 59) the well is a production well [data description, considered a mental process], wherein the step of determining one or more parameters comprises determining one or more parameters of a well recompletion design for at least a portion of the production well based on the MSE values and locations of perforation clusters created during an initial well completion of the production well [This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. A mental process in that a person could mentally determine one or more parameters of a well recompletion design for at least a portion of the production well based on the MSE values and locations of perforation clusters created during an initial well completion of the production well];
(Claim 60) the step of acquiring values of MSE comprises:
acquiring first data regarding a drilling operation of the well [in accordance with MPEP 2106.05(g) this is considered as insignificant extra solution activity (data gathering), therefore not significantly more];
analyzing the first data to identify distortions among the first data which are not related to geomechanical properties of rock drilled in the well (a mental process in that a person could mentally analyze the first data to identify distortions among the first data which are not related to geomechanical properties of rock drilled in the well);
amending and/or removing at least some of the received data that correlates to distortions (a mental process in that a person could mentally amend and/or remove at least some of the received data that correlates to distortions); and
calculating the MSE values with the first data subsequent to amending at least some of the first data [calculating values of mechanical specific energy is computing parameters. This concept is associated with the “Mathematical Concepts” grouping and is considered to be an abstract idea];
(Claim 61) acquiring second data regarding the drilling operation but which does not include variables of the calculated MSE values [in accordance with MPEP 2106.05(g) this is considered as insignificant extra solution activity (data gathering), therefore not significantly more]; and
amending at least some of the first data with respect to the second data prior to calculating the MSE values (a mental process in that a person could mentally amend at least some of the first data with respect to the second data prior to calculating the MSE values);
(Claim 62) the step of determining one or more parameters of the well completion design comprises:
creating a geomechanical model of at least the portion of the drilled well based at least in part on the acquired MSE values [This involves marking the computed MSE values on a layout of the wellbore, e.g. a horizontal well, marking the MSE ranges on the layout and coloring the ranges with different colors so one can easily identify the MSE ranges. (This is data presentation and display, an insignificant extra-solution activity); and
determining the one or more parameters of the well completion design for each of the different sections of the drilled well by individually analyzing different subsets of the geomechanical model [This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. A mental process in that a person could mentally determine the one or more parameters of the well completion design for each of the different sections of the drilled well]; 
(Claim 63) acquiring second data regarding the drilling operation but which does not include variables of the calculated MSE values [in accordance with MPEP 2106.05(g) this is considered as insignificant extra solution activity (data gathering), therefore not significantly more]; and
amending the geomechanical model with respect to the second data (a mental process in that a person could mentally amend the geomechanical model with respect to the second data).

These claims are associated with the “Mental Process” and mathematical operations grouping and do not amount to significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

3.9	Claim 64 is directed to:
A method, comprising:
acquiring data regarding a drilling operation of a well, wherein the data comprises values for variables correlating directly to mechanical specific energy (MSE), and wherein the variables comprise rate of penetration, rotary speed, weight on bit, applied torque, and bit diameter or bit face area;
analyzing the acquired data to identify distortions among the data which are not related to geomechanical properties of rock drilled in the well;
amending and/or removing at least some of the values of the variables which correlate to the distortions;
determining one or more parameters for different segments of a well completion design for the drilled well based on the amended values of the variables; and
creating the well completion design with the one or more parameters.

Step 1 analysis
Claim 64 is directed to a method, comprising:
acquiring data regarding a drilling operation of a well, wherein the data comprises values for variables correlating directly to mechanical specific energy (MSE), and wherein the variables comprise rate of penetration, rotary speed, weight on bit, applied torque, and bit diameter or bit face area;
analyzing the acquired data to identify distortions among the data which are not related to geomechanical properties of rock drilled in the well;
amending and/or removing at least some of the values of the variables which correlate to the distortions;
determining one or more parameters for different segments of a well completion design for the drilled well based on the amended values of the variables; and
creating the well completion design with the one or more parameters. 
Therefore, it belongs to the category of “process” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
In claim 64, the process of “analyzing the acquired data to identify distortions among the data …” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The “analyzing the acquired data to identify distortions among the data …” limitation falls under the category of a mental process in that a person could analyze the acquired data to identify distortions among the data ….  
In claim 64, the process of “amending and/or removing at least some of the values of the variables which correlate to the distortions” is recited at a high level of generality such that it could be practically performed in the human mind.  The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The “amending and/or removing at least some of the values of the variables which correlate to the distortions” limitation falls under the category of a mental process in that a person could amend and/or remove at least some of the values of the variables which correlate to the distortions.  
In claim 64, the process of “determining one or more parameters for different segments of a well completion design for the drilled well based on the amended values of the variables” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application.. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The “determining one or more parameters for different segments of a well completion design for the drilled well based on the amended values of the variables” limitation falls under the category of a mental process in that a person could determine one or more parameters for different segments of a well completion design for the drilled well based on the amended values of the variables.  
In claim 64, the process of “creating the well completion design with the one or more parameters” is recited at a high level of generality such that it could be practically performed in the human mind.  This involves creating the well completion design using the parameters selected based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. The limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  The “creating the well completion design with the one or more parameters” limitation falls under the category of a mental process in that a person could create the well completion design with the one or more parameters.  

Accordingly the claim recites an abstract idea.
 
Step 2A Prong Two

Step 2A, Prong 2: 
The judicial exception is not integrated into a practical application.  The step of “acquiring data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood.  

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the step of “acquiring data regarding a drilling operation of a well” represents an insignificant extra-solution activity (see MPEP 2106.05(g), and receiving data is well understood. Thus, taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

3.10	Dependent claims 65-69, recite the abstract ideas of:
(Claim 65) calculating values of MSE via the data subsequent to the step of amending at least some of the values of the variables and prior to the step of determining one more parameters for different segments of the well completion design [calculating values of mechanical specific energy is computing parameters. This concept is associated with the “Mathematical Concepts” grouping and is considered to be an abstract idea];
(Claim 66) The claim limitations in this claim correspond to those in claim 59. See the analysis in claim 59.
(Claim 67) acquiring additional data regarding the drilling operation but which does not include the variables correlating directly to MSE [in accordance with MPEP 2106.05(g) this is considered as insignificant extra solution activity (data gathering), therefore not significantly more]; and 
amending at least some of the values of the variables correlating directly to MSE with respect to the additional data prior to calculating the MSE values data (a mental process in that a person could mentally amend at least some of the values of the variables correlating directly to MSE with respect to the additional data);
(Claim 68) the step of determining the one or more parameters comprises:
creating a geomechanical model of at least the portion of the drilled well based at least in part on the calculated MSE values [This involves marking the computed MSE values on an layout of the wellbore, e.g. a horizontal well, marking the MSE ranges on the layout and coloring the ranges with different colors so one can easily identify the MSE ranges. This is data presentation and display, an insignificant extra-solution activity]; and
determining the one or more parameters from the geomechanical model [This involves data selection based on the colored display of the layout of the wellbore shown in Figs. 4-8 of the application. A mental process in that a person could mentally determine the one or more parameters from the geomechanical model].

(Claim 69) acquiring additional data regarding the drilling operation but which does not include the variables correlating directly to MSE [in accordance with MPEP 2106.05(g) this is considered as insignificant extra solution activity (data gathering), therefore not significantly more]; and
amending the geomechanical model with respect to the additional data (a mental process in that a person could mentally amend the geomechanical model with respect to the additional data).

 These claims are associated with the “Mental Process” and mathematical operations grouping and do not amount to significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception into some practical application. The claims cannot provide an inventive concept. The claims are not patent eligible.

 Allowable Subject Matter

4.	Claims 20 and 22-69 would be allowable if the claim rejections under 35 USC 101 are overcome.

5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:
(1) obtaining mechanical specific energy data (MSE) and other measured data during drilling operations; using the obtained data to determine the existence of at least one limiter that limits the drill rate; monitoring the mechanical specific energy data along with lithology and vibration data for a well in real time during drilling operations; comparing the current data with previously generated data to determine at least one of a plurality of factors that limit the drill rate; using the mechanical specific energy and other data to select drilling parameters such as weight on bit (WOB), revolutions per minute (RPM), and hydraulic settings that provide efficient drill bit performance (Remmert et al., U.S. Patent Application Publication 2008/0105424); 
(2) operating the mud motor at a specified differential pressure to turn the drill bit in the formation; modeling a relationship between torque on the bit and differential pressure; assessing the weight on the drill bit to be used to form an opening on the subsurface; using mechanical specific energy calculations in the automatic drilling process to identify excess torque required to rotate the string; the model is used to estimate continuous tool face required to support autonomous control system while drilling at high penetration rates; the weight on bit is obtained for mechanical specific energy analysis (Edbury et al., U.S. Patent Application Publication 2013/0032401); and
(3) method and system to make completion design an integral part of well planning process; using an earth model to specify well path parameters, well completion parameters and other parameters in a simulation of operations; using a three dimensional well planning environment; well planning involving evaluation of multiple well sites; once an optimized well path is defined for each of the wells, the completion design for the wells may be analyzed; adjusting the well path parameters and completion parameters; using the well path parameters and completion parameters to generate a set of well performance measures (Benish et al., U.S. Patent Application Publication 2010/0191516). 

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory storage medium comprising program instructions, specifically including: 
(Claim 20) “categorizing the MSE values into a plurality of groups according to different ranges of MSE values;
creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values subsequent to categorizing the MSE values, wherein the program instructions for creating the geomechanical model comprise program instructions for charting groups to which the MSE values are categorized in succession relative to locations along the drilled well which are associated with the MSE values; and
demarcating subsets of the geomechanical model at boundaries of neighboring groups to which the MSE values are categorized and such that lengths of the subsets correspond to sections of the drilled well having lengths between 100 feet and 500 feet of the drilled well;
determining one or more parameters of a well completion design for the drilled well from the geomechanical model” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a non-transitory storage medium comprising program instructions, specifically including: 
(Claim 31) “calculating values of mechanical specific energy (MSE) with the received data subsequent to amending and/or removing at least some of the received data;
creating a geomechanical model of the well based at least in part on the calculated MSE values; and
determining one or more parameters for different segments of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters” in combination with the remaining elements and features of the claimed invention.
 
None of these references taken either alone or in combination with the prior art of record discloses a non-transitory storage medium comprising program instructions, specifically including: 
(Claim 41) “calculating values of mechanical specific energy (MSE) from the received data subsequent to amending at least some of the first data;
creating a geomechanical model of at least a portion of the well based at least in part on the calculated MSE values; and
determining one or more parameters of a well completion design for the drilled well from the geomechanical model; and
creating the well completion design with the one or more parameters” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claim 51) “determining one or more parameters of a well completion design for at least the portion of the drilled well based on the MSE values; and
creating or amending the well completion design with the one or more parameters” in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claim 64) “analyzing the acquired data to identify distortions among the data which are not related to geomechanical properties of rock drilled in the well;
amending and/or removing at least some of the values of the variables which correlate to the distortions;
determining one or more parameters for different segments of a well completion design for the drilled well based on the amended values of the variables; and
creating the well completion design with the one or more parameters” in combination with the remaining elements and features of the claimed invention.

Response to Applicant’s Arguments

 6. 	Applicant's arguments filed on April 21, 2022 have been fully considered. Claim rejections under 35 USC 101 are updated in response to the applicant’s arguments.

6.1	As per the applicant’s arguments that “well completion designs cannot be practically created in the human mind due to their complexity of considering a number of factors affecting their efficiency and costs as well as the detailing a number of parameters along different portions of a well. Recent case law and recent decisions by the Patent and Trial Appeal Board (PTAB) make it clear that a claim limitation does not recite a mental process when it cannot be practically performed in the human mind”, the Examiner takes the position that the applicants have not shown where in their specification, “well completion designs created considering a number of factors affecting their efficiency and costs as well as the detailing a number of parameters along different portions of a well” is described. The applicants have not shown where in their specification, what the “factors affecting their efficiency and costs” are and how “detailing a number of parameters along different portions of a well” is done are described. Mere arguments without pointing out to the specification is not adequate.

6.2	As per the applicant’s arguments that “there are no statements in the 2019 Revised Patent Subject Matter Eligibility Guidance document issued by the United States Patent and Trademark Office on January 7, 2019 or in the October 2019 Update: Subject Matter Eligibility document issued by the United States Patent and Trademark Office on October 17, 2019 that Examiners should determine if there is a detailed procedure or algorithm described in the specification for performing a particular step of a claim in order to determine whether it is directed to judicial exception, much less that Examiners should treat a claim step as a mental process if no description is found; the Applicants refute that the noted statements by the Examiner as bases to constitute the noted limitations of independent claims 20, 31, 41, 51 and 64 as mental processes”, the Examiner has withdrawn any reference to “determine if there is a detailed procedure or algorithm described in the specification for performing a particular step of a claim in order to determine whether it is directed to judicial exception’. The Examiner has determined that the limitations in claims 20, 31, 41, 51 and 64 are mental processes without consideration of if a detailed procedure or algorithm is described in the specification for performing a particular step of a claim.

6.3	As per the applicant’s arguments that “The specification fulfills the written description and enablement requirements of 35 U.S.C. § 112 (a) regarding all limitations independent claims 20, 31, 41, 51 and 64, including that of determining one or more parameters of a well completion design and creating a well completion design; the Applicants refute the Examiner's supposition that any of the limitations in independent claims 20, 31, 41, 51 and 64 are conclusionary”, the Examiner takes the position that the applicant is required to show where in the specification, determining one or more parameters of a well completion design using the MSE values calculated and creating a well completion design using those parameters and listing of those parameters are described. The Examiner has withdrawn his statement that any of the limitations in independent claims 20, 31, 41, 51 and 64 are conclusionary.

6.4	As per the applicant’s arguments that “the Examiner's citation of the written description and enablement requirements of 35 U.S.C. § 112 (a) is an improper basis for rejecting a claim limitation as an abstract idea”, the Examiner has withdrawn all references to citation of the written description and enablement requirements of 35 U.S.C. § 112 (a) as basis for rejecting a claim limitation as an abstract idea.

6.5	As per the applicant’s arguments that “The process of creating a well completion design integrates the supposedly abstract limitation/s of independent claims 20, 31, 41, 51 and 64 into a practical application of those ideas; a well completion design is a real-world tangible plan and, thus, is a practical application; recent decisions by the Patent and Trial Appeal Board (PTAB) state claims reciting mental processes, particularly collecting and analyzing data, but which integrate such processes into a practical application render the claim patent eligible under 35 U.S.C. § 101”, the Examiner takes the position that the applicant is required to show where in the specification, determining one or more parameters of a well completion design using the MSE values calculated and creating a well completion design using those parameters and listing of those parameters are described. If such information is available, the Examiner will be able to determine that there is practical application to the claims. Then appropriate language can be added to the independent claims to advance the application towards allowance.

6.6	As per the applicant’s arguments that “the creation of a well completion design having parameters based on MSE values or values of MSE variables as recited in each of independent claims 20, 31, 41, 51 and 64 provides an improvement to the technical field of wellbore drilling; creating a well completion design with parameters that are based on MSE values or values of MSE variables offers an improvement to the field of well completion, particularly that the well completion designs are faster and cheaper to create and have higher efficacy such that higher production yields may be realized from a wellbore; recent case law make it clear that claims directed to improvements in a relevant technology, particularly in light of the specification, amount to significantly more than an identified judicial exception and, thus, are patent eligible under 35 U.S.C. § 101”, the Examiner takes the position that the applicant is required to show where in the specification, determining one or more parameters of a well completion design using the MSE values calculated and creating a well completion design using those parameters and listing of those parameters are described. If such information is available, the Examiner will be able to determine that there is practical application to the claims. Then appropriate language can be added to the independent claims to advance the application towards allowance. The applicant is also required to show where in the specification, “an improvement to the field of well completion, particularly that the well completion designs are faster and cheaper to create and have higher efficacy such that higher production yields may be realized from a wellbore” is described.


ACTION IS FINAL

7.	Applicant’s arguments with respect to 35 USC 101 rejections are not persuasive. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	May 11, 2021